, .L
            .OFFICE OF~THE ATTORNEYGENERAL     OF-
                               AUSTIN
 4-C.&URN
 --




.-.    Honorah a. Ii.Wrl@i, Superixite~t,
       Pexlr Pehool for the ZJeaf
       Alwin, Te?.aai.
       mar m I,vright8




-:
                                    ote Item g44as

                            wkfi'oool echool, with
                           &t13, aad fbel for a.

                         o5gfwed your quotation*em t&e Ben-
                                                  it to be
                         e orQ$na1 J%ill,and fY.nl¶

                St is true, as you state, the appropr%rtbm own-
       tens, hmadiately folloriq$ the heading of items BaWr%est
       the PollorLnp;$~(M.z18mantho U%leeS OthWIda~ not&),*
                stem 24, the 01iea6 to rhicb you iaqtdrer~elrgreso-
       ly states, horemr, l~Ltm&psl, vocational aabeol, dth imwe,
llonorab1e3. R. rrlght - pqe 3




water, lights, am% fuel for ia months ll500.00.'The
clear Import of thir language 1s that the twelve months
pertains not only to erl.ar7,but liketiee to house,
rater, lights, an&fuel+ There is nothlng in the lan-
guage from vhioh it could be,lnferred,rmoh lees m&xi,
that there was to be any dietinctiondth respeot to
the period fbr which the different sub-items should be
paldorf'urirL&ed. In other,rord.s,  this-ela nothing to
indloate a legielrtireintentlen  that the salaq sheuld
be Pox-nine months, and the heuos, water, ligbte, a?&I
fuel should be fUrnished the yrine$palfor twelve mon@m.
          Qur inter Mation crmtports with the leg&ala.-
tire intention, a8 lL oated fn Item 33. That item $84
          ~Blnolpalof aoaderdo sahool, lOamMU,
     d.th himme, water, IAgbt~, W heel for Jg
     wnths 1990.00~'
          !mls, it is e1ear4   noted that tne smly.,is
for ten tenths, whereas, the other item am ?er twt$lve
manam.
         Pwdtheee oon&lerations, It iollovs ymtF quew
tlon should b@ aumworeilIn the alqatlre.




                                                         0
                                                         ivPR5VE5
                                                          OPINION
                                                         COMMrrrcc
                                                         SY&$